Citation Nr: 1749010	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  17-15 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an earlier effective date, prior to November 4, 2013, for the grant of service connection for PTSD, to include whether there was clear and unmistakable error (CUE) in the September 2002 rating decision.

2.  Entitlement to an initial disability rating greater than 50 percent disabling for posttraumatic stress disorder (PTSD) (previously other specified trauma and stressor related disorder to include anxiety), excluding those periods in which the Veteran was granted a temporary total disability (100 percent).

3.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a foot condition.

4.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for headaches, to include as secondary to tinnitus.

5.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a right knee disability.

7.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a left knee disability.

8.  Entitlement to service connection for a left knee disability.

9.  Entitlement to service connection for a back condition, to include as secondary to a bilateral knee condition.

10.  Entitlement to service connection for sciatica/radiculopathy of right lower extremity as secondary to back condition.

11.  Entitlement to service connection for sciatica/radiculopathy of left lower extremity as secondary to back condition.


REPRESENTATION

The Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that upon review of the Veteran's arguments on appeal, it appears that she is seeking an earlier effective date for the grant of service connection for PTSD.  In the arguments presented by her attorney, she has raised the issue as one of CUE in a September 2002 rating decision.  Despite the manner in which the Veteran stated the issue, it is clear from the Veteran's contentions that she is claiming entitlement to an earlier effective date based on CUE in a prior rating decision.  Therefore, the Board has rephrased the issue as shown on the title page of this decision.

The Board acknowledges that the Veteran and her representative have submitted a timely notice of disagreement (NOD) regarding the issues of entitlement to a compensable initial rating for eczema (claimed as skin condition) and irritable bowel syndrome, as well as entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  A statement of the case (SOC) has not been issued on these issues.  However, the Board's review of the claim file reveals that the AOJ is still taking action on these issues.  As such, the Board does not have jurisdiction over them at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of (1) whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for headaches to include as secondary to tinnitus; (2) entitlement to service connection for a right knee disability; (3) entitlement to service connection for a left knee disability; (4) entitlement to service connection for a back condition, to include as secondary to a bilateral knee condition; (5) entitlement to service connection for sciatica/radiculopathy of right lower extremity as secondary to back condition; and (6) entitlement to service connection for sciatica/radiculopathy of left lower extremity as secondary to back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's November 2001 claim of service connection for PTSD was denied in a September 2002 rating decision. 

2.  The Veteran did not submit a substantive appeal, and new and material evidence was not received during the appeal period.  The September 2002 rating decision became final.

3.  The September 2002 rating decision considered the correct facts and did not incorrectly apply any pertinent law or regulation; it does not contain CUE. 

4.  The Veteran's request to reopen her previously denied claim for service connection for PTSD was received by the RO on November 4, 2013.

5.  Throughout the appeal period, the service connected PTSD is shown to be productive of symptomatology that more nearly approximates a disability picture of occupational and social impairment with reduced reliability as manifested by impairment of short- and long-term memory; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

6.  An April 2009 rating decision denied service connection for a foot condition.  The Veteran did not appeal the decision and it became final.

7.  Evidence regarding a foot condition associated with the claim file since the April 2009 denial does not raise a reasonable possibility of substantiating the claim.

8.  An April 2009 rating decision denied service connection for a bilateral knee condition.  The Veteran did not appeal the decision and it became final.

9.  Evidence regarding a bilateral knee condition associated with the claim file since the April 2009 denial is relevant and probative.


CONCLUSION OF LAW

1.  The criteria for an effective date prior to November 4, 2013 for service connection for PTSD have not been met, to include on the basis of clear and unmistakable error.  38 U.S.C.A. §§ 7105 (c) (West 2014); 38 C.F.R. §§ 3.105 (a), 3.155(b), 3.400(q)(1)(ii) (2017).

2.  The criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2017).

3.  The April 2009 rating decision is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2017).

4.  Regarding the claim for service connection for a foot condition, new and material evidence has not been received and the claim cannot be reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. §§ 3.156 (a) (2017).

5.  Regarding the claim for service connection for a bilateral knee condition, new and material evidence has been received and the claim is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. §§ 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and to Assist

With respect to the issues herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Effective Date/CUE

At the outset, the Board notes that with regard to the Veteran's CUE claim, the United States Court of Appeals for Veterans Claims (Court) has specifically held that the VCAA has no application to allegations of CUE as a matter of law, regardless of whether the Board or RO issued the earlier decision in question.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Parker v. Principi, 15 Vet. App. 407 (2002); see also 38 U.S.C.A. § 5109A(a); 7111(a); 38 C.F.R. §§ 20.1400-20.1411.

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.  But, unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110 (a).

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400 (b)(2).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or her representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105.

The Court held in Sears v. Principi that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim." 16 Vet. App. 244, 248 (2002).  In order for a veteran to be awarded an effective date based on an earlier claim, she has to show CUE in the prior denial of the claim, as a collateral attack.  Flash v. Brown, 8 Vet. App. 332, 340 (1995). 

The United States Court of Appeals for the Federal Circuit has determined that, even when a veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir. 2005) (indicating that "no matter how [the veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

The Veteran asserts that there was CUE in a September 2002 rating decision for failing to grant service connection for PTSD. 

A final and binding agency decision shall not be subject to revision on the same factual basis, except by duly constituted appellate authorities or except as provided in 38 C.F.R. § 3.105 and § 3.2600.  The section 3.2600 exception pertains to situations when the claimant filed a timely notice of disagreement following the decision in question, to initiate an appeal.  As no appeal was received this decision became final.  Thus, an earlier effective date can only be granted on a findings of CUE with the September 2002 denial.  

The 38 C.F.R. §  3.105 exception allows for the revision of the decision in question on the grounds of CUE.  According to 38 C.F.R. § 3.105(a), where the evidence establishes such error, the prior decision will be reversed or amended.  A rating or other adjudicative decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

The Court has established a three-prong test defining CUE, which is as follows: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992). 

"In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Id.  See also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to evaluate and interpret correctly the evidence is not clear and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994). 

"[I]t is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, [CUE]."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The failure to fulfill the duty to assist also cannot constitute CUE.  Crippen v. Brown, 9 Vet. App. 412, 424 (1996). 

The record in the appeal to be reviewed for CUE is the record and law that existed at the time of the prior rating decision, not additional evidence submitted or otherwise obtained after the fact.  A finding of CUE must be based solely on the evidence of record at the time of the decision in question.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  The laws and regulations that govern the award of service connection are basically unchanged since March 1987.  Then, as now, the laws and regulations state that service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 310 (West 1982); 38 C.F.R. § 3.303 (1986).

Regarding alleged error in the September 2002 decision, the Veteran's attorney argues, in correspondence received in March 2017 that the SOC does not discuss the first rating decision that denied service connection for a mental health condition (September 2002 rating decision).  The attorney argues that all criteria for service connection were met when the Veteran first made a claim for service connection for a mental health condition.  Specifically, the attorney states that the Veteran had a diagnosis of PTSD while in service, and a current mental health condition when she applied for benefits; the Veteran was entitled to both the presumption of sound condition as well as a finding by clear and convincing evidence that her condition had not been aggravated beyond the ordinary progression of the disease.  The representative argues that had the law regarding sound condition and aggravation been properly applied, the result would have been manifestly different.

The Veteran's original claim, received in October 2001, specifically requested service connection for PTSD.  The Board further notes that the STRs show that the Veteran was treated for PTSD while in service.  The Veteran was afforded a VA examination in June 2002.  The examiner diagnosed the Veteran with PTSD as a result of sexual assault at age fourteen and other abuse in childhood.  The examiner opined that this diagnosis was supported by the Veteran's report of a rape at age fourteen, as well as physical abuse in childhood.  In the interview, the examiner reported that the Veteran indicated that her PTSD existed prior to service, but she stated that the recruiter was aware of this and previous treatment, and nevertheless encouraged her to enter the service.  While the Veteran claimed that service aggravated her PTSD, the examiner opined that the Veteran's marriage and marital discord were also significant factors, which occurred while she was in service.  Therefore, the examiner concluded that the Veteran's PTSD was not a result of her service.

The September 2002 rating decision is a final and binding determination because, although the Veteran received proper notice of that decision, she did not perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.

The Board finds that the Veteran's assertion that the September 2002 rating decision should have granted service connection for PTSD to be a disagreement with the weighing of the evidence and the factual determinations the RO reached, and the law provides that a mere disagreement as to how the facts were weighed or evaluated by the RO cannot constitute CUE.  38 C.F.R. § 20.1403 (d).  A claim of CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40 (1993).  Thus, as the Veteran's contention that the evidence of record at the time warranted granting service connection for PTSD, is a mere disagreement with the RO's evaluation of the facts before it, this contention does not give rise to a finding of CUE. 

Therefore, the Board finds that the September 2002 rating decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.  As such, the Board finds that the Veteran fails to establish factual or legal error rising to the level of CUE in the September 2002 rating decision that did not award service connection for PTSD.  Hence, the criteria have not been met for reversing or revising that prior decision on the basis of CUE. 

As has been discussed in the law and regulations section cited above, the assignment of an effective date for service connection is in essence governed by the date of filing with VA of a claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Board's inquiry thus is limited by operation of law to whether a claim for entitlement to service connection for PTSD was warranted with VA before the current effective date of the award in question.

The Board finds that a date earlier than November 4, 2013 is not warranted for the grant of service connection for PTSD.  Although the Veteran did file her original claim of service connection in October 2001, the RO denied her claim in September 2002 and she did not appeal that decision.  Significantly, the basis of the ultimate grant of service connection in June 2015, was a stressor of sexual harassment in service which was not reported at the time of the prior claim or the June 2002 VA examination.  The Board notes that the Veteran filed to reopen this issue in May 2007, more than one year following the September 2002 denial.  An April 2009 rating decision again denied service connection.  The Veteran did not file an appeal and this decision became final.  As discussed above, an effective date of the original date of claim cannot be granted.

In summary, the preponderance of the evidence is against the claim for entitlement to an effective date prior to November 4, 2013 for the grant of service connection for PTSD.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Initial Rating

The Veteran seeks entitlement to an initial rating greater than 50 percent for her service-connected PTSD.  A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-28.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned, if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor. 38 C.F.R. § 4.3.
Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran is currently assigned a 50 percent disability rating for her service connected PTSD.  She seeks a higher rating.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent evaluation is appropriate with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is provided for PTSD where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In evaluating psychiatric disorders, it must be shown that industrial impairment is the result of actual manifestations of the service-connected psychiatric disorder.  The severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful employment and decrease in work efficiency. 38 C.F.R. § 4.130.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).  Id.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  The provisions of this final rule do not apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the AOJ.  In this case, the Veteran's appeal was certified to the Board in May 2017, so the revised regulations are applicable.  

A lay person is competent to report observable symptoms they observe.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is considered competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran seeks entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  The Board notes at the outset that during the period on appeal, the Veteran was granted a temporary total disability (100 percent) due to hospitalization.  During periods when the Veteran was in receipt of a 100 percent evaluation, the Board finds that there is no additional benefit that could arise and the claim for entitlement to an excess rating during these times is moot.  See Mintz v. Brown, 6 Vet. App. 277 (1994) (the Board does not have jurisdiction to review a case if no additional benefit would accrue to the claimant).  Therefore, the Board's discussion below applies solely to the periods which reflect a 50 percent disability rating.

The Veteran was afforded a VA examination in June 2015.  The examiner reported that the Veteran did not have a diagnosis of PTSD that conforms to the DSM-5 criteria.  Rather, the Veteran has another mental disorder diagnosis, specifically (1) bipolar I disorder, moderate, current or most recent episode depressed; (2) other specific trauma and stressor related disorder; and (3) nicotine use disorder.  The examiner wrote that it was not possible to differentiate the symptoms attributable to each diagnosis, although some of the symptoms were able to be separated: (1) bipolar: distinct periods of mania (excessive energy, decreased need for sleep, inflated self-esteem, excessive involvement in activities with consequences; (2) other specific trauma and stressor related disorder: significant trust issues (alterations in cognition), avoidance of conversations about the verbal harassment; (3) undifferentiated: sleep disturbance, concentration disturbance, irritability, decreased interest in activities.

Regarding the Veteran's overall functioning capacity, the examiner found that the Veteran's mental diagnoses resulted in occupational and social impairment with reduced reliability and productivity.  However, the examiner stated that it was impossible, without resorting to mere speculation, to determine what level of impairment is related to each mental health condition in isolation, as there is significant symptom overlap.

The Veteran reported having a difficult relationship with her mother early in her life, but now enjoys an "awesome" relationship with her.  She further reported a good relationship with one sibling while maintaining only minimal contact with others.  She also reported being divorced with no children and having a "very small circle of friends."

Regarding her occupational history, the Veteran reported that she has not had nor sought any employment since 2005/2006.  

The examiner noted the Veteran is currently taking lorazepam for anxiety attacks but otherwise denies taking any psychiatric medications ("my problem with medication is I don't want to be slobbering on myself or running into walls").  She reports a history of taking "every medicine that is out there, I've been on it... depakote made me sick to my stomach, visterile made me slobber on myself, the "pam" medicine like citalopram, clonazepam, temazepam, those all messed with my equalibrium."

Regarding anxiety attacks, the Veteran reported that she "recently had two, but before that I hadn't had one in like 3 months."  "My anger is the one that scares me."  Per her report, she gets angry "about anything."  She has responded with physical violence, and the last time she was physically violent was in 2008.

The examiner noted that pursuant to the PTSD diagnostic criteria the Veteran experiences the following: avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic events; persistent and exaggerated negative beliefs or expectations about oneself, others, or the world; persistent negative emotional state; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; problems with concentration; sleep disturbance; duration of the disturbance is more than one month; the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.

The following symptoms actively apply to the Veteran's diagnoses: depressed mood; anxiety; panic attacks that occur weekly or less often; mild memory loss, such as forgetting names, directions or recent events; difficulty in adapting to stressful circumstances, including work or a work-like setting.

The examiner observed the following about the Veteran during the interview: she arrived on time to her interview; she was clean, adequately groomed, and casually dressed; her speech was within normal limit, with no evidence of word finding difficulty; she was verbose in style, but there was no evidence of pressured speech; her thoughts were clear, logical, and well-organized; her answers to questions were clear and consistent with information found in the medical record; there was no evidence of loosening of associations or disturbed thought processes; her affect was initially unremarkable and euthymic, until she discussed her experiences with verbal harassment on the Navy ship; her affect visibly changed as she became very tearful; she denied any suicidal or homicidal ideation; her insight and judgment appeared intact; she was cooperative and easy to engage throughout the interview.  The examiner found the Veteran capable of managing her financial affairs.

The Veteran was afforded another VA examination in February 2016.  The VA examiner diagnosed her with PTSD.  The Veteran stated that there were no lingering effects of pre-military trauma, or PTSD symptoms such as nightmare, intrusive memories, or avoidance before military service, although medical records indicated PTSD was diagnosed in service has having originated pre-service.  The Veteran was also diagnosed with bipolar disorder, her most recent episode depressed.  She reported a history of hypomanic episodes (most recently in 2013) lasting about a week with expansive mood, increased energy, heavy spending, grandiose plans, irresponsibility, focused energy in "stupid stuff" projects, little sleep, and reckless behavior.  She was also diagnosed with panic disorder.

The examiner found that it was not possible to differentiate what symptoms are attributable to each diagnosis.  The diagnoses are independent of each and result from separate etiologies.  However, the symptoms that comprise each disorder are similar and overlap significantly.

The examiner noted that with regards to all mental diagnoses, the Veteran experiences occupational and social impairment with reduced reliability and productivity.  However, it is not possible to differentiate what portion of the occupational and social impairment is caused by each mental disorder.

The examiner noted of the Veteran's current psychosocial and marital functioning that the Veteran was married between 2001-07 and divorced.  She reported domestic violence was involved.  The Veteran had no other reported long-term relationships and no social activities.  Regarding the Veteran's post-service employment, she reported being a medical assistant, but had not worked since 2005 due to her inability to get along with others.

The Veteran reported currently taking aripirazole and buspirone for the last several months following her inpatient treatment in 2015.  Since service, the Veteran reported that she engages only in social drinking (1-2 times/month, up to two glasses of wine) and is a "regular" user of marijuana, but no other recreational drug.  The Veteran reported that she had been arrested for an unpaid traffic ticket in 2003 and had been involved in a few fights, the last one in 2007.

The Veteran reported the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; impaired impulse control, such as unprovoked irritability with periods of violence.  

Her dress was reported to be causal; she had adequate grooming and was cooperative, and mildly anxious.  It was reported that the Veteran was capable of managing her financial affairs.

The examiner noted that the Veteran's PTSD diagnosis includes symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.

Pursuant to the PTSD diagnostic criteria the Veteran experiences the following: recurrent, involuntary, and intrusive distressing memories of traumatic events; recurrent distressing dreams in which the content and/or effect of the dream are related to the traumatic events; intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic events; marked physiological reactions to internal or external cues that symbolize or resemble an aspect of the traumatic events; avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic events; avoidance of or efforts to avoid external reminders that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic events; persistent and exaggerated negative beliefs or expectations about oneself, others, or the world; persistent negative emotional state; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; hyper-vigilance; exaggerated startle response; problems with concentration; sleep disturbance; duration of the disturbance is more than one month; the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning; the disturbance is not attributable to the physiological effects of a substance (e.g., medication, alcohol) or another medical condition.

The examiner opined that the Veteran's mental health conditions have the following impact on employability: the Veteran's intrusive thoughts interfere with the ability to stay focused on the task at hand; the Veteran has significant difficulty functioning around other people, has difficulty functioning as a team member, feels uncomfortable around others; the Veteran has other mental health problems or symptoms, e.g., panic attacks, irritability, suspiciousness, etc., that interfere significantly with the ability to work (i.e. the Veteran reported panic attacks about once every two months).

In addition to the VA examinations, the Board has reviewed medical opinions, VA treatment records, and statements provided by the Veteran.  The Board notes that the Veteran appears to have undergone continuous periods of treatment during the period on appeal and the symptoms and complaints noted in these records mirror those reported in the VA examinations.

Additional VA treatment records, show similar symptoms as those noted in the VA examinations.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 70 percent disability evaluation based on occupational and social impairment, with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

During the appeal period, the Veteran exhibited a variety of PTSD symptoms, including, but not limited to, depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; impaired impulse control, such as unprovoked irritability with periods of violence.  However, none of the symptoms are of such severity to meet or approximate the criteria required for a 70 percent disability rating.

Indeed, her June 2015 examination showed her to be punctual, clean, adequately groomed, and casually dressed; her speech was within normal limit, with no evidence of word finding difficulty; she was verbose in style, but there was no evidence of pressured speech; her thoughts were clear, logical, and well-organized; her answers to questions were clear and consistent with information found in the medical record; there was no evidence of loosening of associations or disturbed thought processes.  The February 2017 examination reflects that the Veteran has adequate grooming and was cooperative, though mildly anxious.  There was no reported suicidal or homicidal ideation.  

Both examinations reflect occupational and social impairment with reduced reliability and productivity, which is consistent with a 50 percent rating.  In summary, the Board finds that the 50 percent disability assigned for this period contemplates the frequency, severity, and duration of the Veteran's symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Accordingly, her myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 70 percent disability evaluation or higher, as discussed above.

New and Material Evidence

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The Veteran seeks to reopen the issues of entitlement to service connection for a foot condition, for headaches to include as secondary to tinnitus, and for a bilateral knee condition.  Review of the file shows that service connection for these disabilities was originally denied in an April 2009 rating decision.  The April 2009 rating decision was not appealed and became final.  The Veteran now seeks to reopen these issues.

Foot condition

In regards to the Veteran's claimed foot disability, in April 2009, the RO found that no chronic foot condition was shown in service.  While there was evidence that the Veteran's left toenail was removed in service, the RO found that this was acute and transitory in nature.  Further, there was no evidence that the toenail did not grow back and the Veteran's feet were normal at discharge.  In addition, there was no evidence of continuity of symptoms of a foot condition from the time of discharge from service to the present to permit service connection.

In November 2013, the Veteran submitted a statement requesting that this issue be reopened.  Specifically, she wrote that she has ingrown toenails on both feet and that she had surgery on her toenails to have them partially removed.  She believes that her ingrown toenails and foot problems are the result of her military boots.

Since the April 2009 denial, the following evidence has been added to the record: VA treatment records, SSA records, private treatment records, and the Veteran's statements.  The Veteran was afforded a VA examination in January 2017.  The examiner reported that there was no obvious scars, that the Veteran's toenails were covered by toenail polish, there were no ingrown toenails, and no swelling or redness of any of the toes.  The examiner opined that the majority of the evidence shows that the in-service left toenail removal resolved without residuals and was a transient and temporary condition.

The evidence is new because it was not associated with the record at the time of the April 2009 rating decision.  However, the issue of materiality remains.  The Board finds that the evidence presented since the prior final by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim.  The evidence presented does not address the RO's previous finding of a continuity of symptoms from the time of discharge to the present to permit service connection.  Indeed, it appears to show that at the time of the January 2017 VA examination, the Veteran did not have the complained of condition.  Therefore, the Board finds that the evidence presented is not material, and is insufficient to reopen the claim.  Thus, the Board finds that the Veteran's request to reopen the issue of entitlement to service connection for a foot condition is denied.

Bilateral knee disability

In regards to the Veteran's claimed bilateral knee disability, in April 2009, the RO denied service connection because service treatment records did not show a pathological knee disability, and there was no evidence of continuity of knee symptoms from the date of discharge from service to the present.  The RO noted that the Veteran had recent reports of knee pain with no evidence of diagnosis of a chronic, pathological knee disability. 

Since the April 2009 denial, the following evidence has been added to the record: VA treatment records, SSA records, private treatment records, a January 2017 VA examination, and the Veteran's statements.  In November 2013, the Veteran submitted a statement requesting that the issue of service connection for her left knee be reopened.  She stated that her left knee does not have any cartilage in it and her duties on the ship resulted in her knee injury.  In October 2014, the Veteran submitted a statement requesting that the issue of service connection for her right knee be reopened.  She states that her knee was hurting and popping while she was in service as a result of repetitious standing, walking, heavy lifting, and hard labor work.  She believes that a combination of the boots she wore and repetitious movements led to injury.  She states that she experiences severe pain in her right knee as a result of these problems; that her leg sometimes swells up; that she wears a knee brace; that her right knee gives out at times and causes her to fall; and that she has been told that she does not have any cartilage in her right knee.

VA treatment records submitted since the April 2009 rating decision show that the Veteran has complained of pain in both her knees.  A May 2012 VA treatment record indicates that the Veteran received a corticosteroid injection in her left knee.  A July 2014 VA treatment record indicates that she has traumatic arthritis bilateral knees.  A November 2014 VA treatment record indicates that the Veteran underwent an MRI for her right knee.  The impression recorded from this procedure was a medial patellar facet contusion and focal chondrosis, posterior lateral tibial plateau.  

The Board finds that the evidence presented since the prior final denial is new and relates to an unestablished fact necessary to substantiate the claim.  Specifically, the record contains a diagnosis of traumatic arthritis in both of the Veteran's knees.  Therefore, as the evidence is both new and material, the Board finds this evidence sufficient the issue of service connection for a bilateral knee disability.  The issue of entitlement to service connection for a bilateral knee disability is reopened.






ORDER

Entitlement to an effective date prior to November 4, 2013 for service connection for PTSD on the basis of clear and unmistakable error in the September 2002 rating decision that initially denied service connection, is denied.

Entitlement to an initial evaluation in excess of 50 percent for PTSD, excluding those periods in which the Veteran was granted a temporary total disability (100 percent), is denied.

The application to reopen the claim for service connection for a foot condition, is denied.

The application to reopen the claim for service connection for a bilateral knee disability, is granted.


REMAND

New and Material

Headaches to include as secondary to tinnitus

In regards to the Veteran's claimed headache disability, the RO denied service connection because migraine headaches were not shown in service and there was no evidence of continuity of symptoms of migraine headaches from the date of discharge from service to the present.

In November 2013, the Veteran submitted a statement requesting that this issue be reopened.  She stated that her migraines may be directly related to service, or secondary to her service-connected tinnitus (granted in September 2002).  She states that she suffers from migraines on a daily basis and the ringing in her ears causes the migraines.  Since the April 2009 denial, the following evidence has been added to the record: VA treatment records, SSA records, private treatment records, and the Veteran's statements.  The SSA records show that the Veteran's secondary diagnosis for Social Security Disability is migraines.  

In addition, the Veteran was afforded a VA examination in January 2017.  The VA examiner found that the Veteran's diagnosis of migraines occurred in September 2002.  While she did suffer headaches in service, they were acute, transient, and temporary and resolved without residuals.  In addition, medical research shows that tinnitus is not known to cause headaches.  The examiner opined that it is less likely than not that the Veteran's headaches are due to or caused by military service.  The examiner also stated that it is less likely than not that the Veteran's headaches are secondary to tinnitus.

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  While the examiner addressed the Veteran's claim that her headaches are caused by tinnitus, the examiner did not address the possibility that the Veteran's headaches are aggravated by them.  Secondary service connection may be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Therefore, the Board will remand to address this issue.

Service Connection

Right and left knee disability

The Veteran was afforded a VA examination in January 2017.  The examiner diagnosed the Veteran with, inter alia, bilateral discoid meniscus, variant due to genetic abnormality, found in 2014 on a bilateral MRI, but not found or treated in service.  The examiner did not, however, address whether the Veteran's bilateral knee condition constituted a congenital disease aggravated by service or a congenital defect, subject to superimposed disease or injury in service.  If the examiner determines that the Veteran's bilateral knee disability is a "disease," the examiner should render an opinion as to whether it permanently increased in severity during service, and if so, whether there is clear and unmistakable evidence that the increase was due to the natural progress of the disability.  If the examiner determines that the bilateral knee disability is a congenital "defect," then the examiner should address whether there was any additional disability due to disease or injury superimposed on the knees, during service.  

In addition, the VA examiner opined that it was less likely than not that the Veteran's current discoid menisci with DJD of the bilateral knees is due to or cause by military service.  The examiner, however, did not address whether the Veteran's disability was aggravated by service.  The Board will remand for clarification.

Secondary Service Connection

The Veteran has claimed entitlement to service connection to the following disabilities pursuant to secondary service connection: back condition to include as secondary to a bilateral knee condition; sciatica/radiculopathy of right lower extremity as secondary to back condition; and sciatica/radiculopathy of left lower extremity as secondary to back condition.  The Board will remand these secondary claims, as they are inextricably intertwined with the direct service connection issues remanded herein.  The Board will also remand to obtain an opinion as to whether it is at least as likely as not that these claimed disabilities were caused by or aggravated by either the Veteran's bilateral knee condition or back condition.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a medical opinion to address the etiology of the Veteran's headaches to include as secondary to the Veteran's service-connected tinnitus.  In drafting an opinion the claim file should be reviewed, and review noted in the opinion.  If necessary, the Veteran may be scheduled for an appropriate examination.  An opinion is requested on the following:

Whether it is at least as likely as not that the Veteran's headaches were caused or aggravated by her service-connected tinnitus.

A full rationale for any opinion(s) rendered must be provided. 

2.  Obtain a medical opinion to address the etiology of the Veteran's bilateral knee disability.  In drafting an opinion the claim file should be reviewed, and review noted in the opinion.  If necessary, the Veteran may be scheduled for an appropriate examination.  An opinion is requested on the following:

Whether it is at least as likely as not that the Veteran's bilateral knee disability was caused or aggravated by service.

The examiner is also asked to provide an opinion regarding whether the Veteran's bilateral knee condition constituted a congenital disease aggravated by service or a congenital defect, subject to superimposed disease or injury in service:

(a)  If the examiner determines that the Veteran's bilateral knee disability is a "disease," the examiner should render an opinion as to whether it permanently increased in severity during service, and if so, whether there is clear and unmistakable evidence that the increase was due to the natural progress of the disability;

(b)  If the examiner determines that the bilateral knee disability is a congenital "defect," then the examiner should address whether there was any additional disability due to disease or injury superimposed on the knees, during service.

A full rationale for any opinion(s) rendered must be provided. 

3.  Obtain a medical opinion to address the etiology of the Veteran's back condition, to include as secondary to a bilateral knee condition.  In drafting an opinion the claim file should be reviewed, and review noted in the opinion.  If necessary, the Veteran may be scheduled for an appropriate examination.  An opinion is requested on the following:

(a)  Whether it is at least as likely as not that the Veteran's back condition was caused or aggravated by service; and 

(b)  Whether it is at least as likely as not that the Veteran's back condition was caused or aggravated by the Veteran's bilateral knee condition.

A full rationale for any opinion(s) rendered must be provided. 

4.  Obtain a medical opinion to address the etiology of the Veteran's sciatica/radiculopathy of both the right and left lower extremities, to include as secondary to a back condition.  In drafting an opinion the claim file should be reviewed, and review noted in the opinion.  If necessary, the Veteran may be scheduled for an appropriate examination.  An opinion is requested on the following:

(a)  Whether it is at least as likely as not that the Veteran's sciatica/radiculopathy of both the right and left lower extremities was caused or aggravated by service; and 

(b)  Whether it is at least as likely as not that the Veteran's sciatica/radiculopathy of both the right and left lower extremities was caused or aggravated by the Veteran's back condition.

A full rationale for any opinion(s) rendered must be provided. 

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


